DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 March 2021 has been entered.

 Response to Amendment
The amendment filed 1 March 2021 has been entered.  Claims 1, 11, 13, and 17 are currently amended.  Claims 1-20 are currently pending. 

Response to Arguments
Applicant's arguments filed 1 March 2021 have been fully considered but they are not persuasive.
The Applicant argues that the cited references fail to teach or suggest “a perforated panel with a porosity based on a frequency of the target tone to be suppressed”.  

“For example, the MPP 260 may have a porosity of 3%- 10% of the open surface area. While the range of 3-10% is provided, the MPP 260 may have any suitable porosity. The exact porosity and dimensions of the MPP 260 may be based on a frequency of a target tone or noise to be suppressed.” 
The Examiner respectfully disagrees with the Applicant’s argument that the prior art does not show that a frequency of a target tone or noise is a design consideration for the porosity of the panel.  
The Examiner respectfully points out that the limitation “the first perforated panel has a porosity based on a frequency of the target tone to be suppressed” is argued in the Applicant’s response to mean that the frequency of the target tone is part of the design process of the panel.  This limitation, therefore, is not directed to the product itself, but instead to the process by which the product is made.  Per MPEP 2113.I, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Furthermore, it is well known that the performance frequency (target tone or frequency of a target tone) of a perforated panel is driven by the porosity of said panel.  Therefore, in any case that a perforated panel is used to dampen a specific noise, it follows that the porosity of the perforated panel is selected or designed so as to . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed second perforated panel coupled to the second plurality of ribs, as required by claim 9 and all dependent claims, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (U.S. Patent No. 6386966) in view of Behr (DE202010016053, copy and machine translation previously provided and referenced herein), with support from Bravo et al. (NPL: “Vibroacoustic properties of thin micro-perforated panel absorbers”, copy provided, Published Online: 8 August 2012, URL: https://asa.scitation.org/doi/10.1121/1.4733555).
Regarding claim 1, Kuwayama (Fig. 1, 4) teaches a blower unit for a heating, ventilation, and air conditioner system (HVAC) of a vehicle (Title, “Blower unit with noise-reducing structure for vehicle air conditioner”), comprising: 
an inside/outside air switching box (inside/outside air switching box (case) 10) having an inside air introduction port through which air from inside a passenger compartment is introduced to the inside/outside air switching box (first inside air introduction port 11), and an outside air introduction port through which air from outside the passenger compartment is introduced to the inside/outside air switching box (outside air introduction port 13); 
a switching door disposed in the inside/outside air switching box configured to selectively open and close the inside air introduction port and the outside air introduction port (inside/outside air switching door 14); 
a fan (blower fan 24) disposed at a downstream air side of the inside/outside air switching box (Col. 2 ll. 53-55, “blower unit includes an inside/outside air switching box (case) 10 made of plastics, and a scroll casing 22 adjacently disposed under the inside/outside air switching box 10”) configured to blow air introduced to the inside/outside air switching box from the inside air introduction port and the outside air introduction port into the passenger compartment (Col. 5 ll. 26-30, “air outlet (not shown) of the scroll casing 22 is connected to an air conditioning unit (not shown) of the vehicle air conditioner. The air conditioning unit is for adjusting air state to be blown into the passenger compartment”); 
a first plurality of ribs provided on an inner surface of the switching door (inside/outside air switching door 14 further includes ribs 14d); and 
a first panel that is coupled to each of the first plurality of ribs (Col. 7 ll. 25-29, “plate-like elastic seal member 29 made of a packing material such as a porous foaming material is bonded to an entire one-side surface of the inside/outside air switching door 14”, wherein the plate-like elastic seal member 29 is coupled to the inside/outside air switching door 14 to which each of the plate-like ribs 14d are coupled), wherein: 
the first plurality of ribs and the first perforated panel reduce noise generated during an inside air introduction mode (Col. 6 ll. 16-27, “plural plate-like ribs 14d protruding from the inner surface of the outer peripheral wall part 14a toward the rotation shaft 14b are formed. Therefore, during the inside air introduction mode, noise is irregularly reflected within spaces defined between the outer peripheral wall part 14a and the plural ribs 14d, and within spaces defined between the ribs 14d, an inner surface of the inside/outside air switching box 10 and the supplementary inside air door 15. Accordingly, air-blowing noise generated in the suction port 23 of the blower fan 24 is irregularly reflected in these spaces, and the noise energy is reduced”), and 
during the inside air introduction mode, air from inside the passenger compartment is introduced to the inside/outside air switching box (Abstract, “an inside/outside air switching door opens an inside air introduction port and closes an outside air introduction port when an inside air introduction mode is set”).
While Fig. 4 of Kuwayama does not show a fan disposed downstream of the inside/outside air switching box, Kuwayama clearly states that Fig. 4 “is a sectional view of an inside/outside air switching box of a blower unit” (Col. 2 ll. 31-32, emphasis added) and further defines “a blower unit” as containing both an inside/outside air switching box (10) and a scroll casing (22), as shown in Fig. 1.  Therefore, it is implicit in Kuwayama’s disclosure that the embodiment disclosed in Fig. 4 is used in combination with the disclosed scroll casing 22 and its blower fan 24. 
Kuwayama is silent regarding the first panel being a first perforated panel that is coupled to each of the first plurality of ribs, wherein the first plurality of ribs and the first perforated panel reduce noise, including a target tone to be suppressed, generated during an inside air introduction mode, and the first perforated panel has a porosity based on a frequency of the target tone to be suppressed. 
However, Behr (Fig. 1, 3, 5) teaches a blower unit for a heating, ventilation, and air conditioner system (HVAC) of a vehicle (blower 2 and supply duct 10), comprising: 
an inside/outside air switching box (supply duct 10) having an inside air introduction port through which air from inside a passenger compartment is introduced to the inside/outside air switching box (circulating air inlet opening 5), and an outside air introduction port through which air from outside the passenger compartment is introduced to the inside/outside air switching box (fresh air inlet opening 7); 
a switching door disposed in the inside/outside air switching box configured to selectively open and close the inside air introduction port (Para. 33, “circulating air inlet opening 5 can be opened and closed with three circulating air flaps 6”); 
a fan disposed at a downstream air side of the inside/outside air switching box configured to blow air introduced to the inside/outside air switching box from the inside air introduction port and the outside air introduction port into the passenger compartment (blower 2); 
a first plurality of ribs provided on an inner surface of the switching door (see Fig. 3, ribs are depicted to connect circular arc 16 with leg 23 and form separations between resonator spaces 20); and 
a first perforated panel that is coupled to each of the first plurality of ribs (circular arc 16 with resonator openings 21), wherein: 
the first plurality of ribs and the first perforated panel reduce noise (Para. 35, “air flaps 6 in the first exemplary embodiment according to FIGS. 1 and 3 include three resonator spaces 20. Resonator openings 21 are provided on the walls of the air recirculation flap 6 on the resonator spaces 20, so that the air recirculation flaps 6 thereby form a Helmholtz resonator 19 and the sound impinging on the air recirculation flaps 6 can be adsorbed to a substantially higher degree due to the Helmholtz resonator 19. There is thus an additional attenuation of the sound due to the Helmholtz resonator 19”), including a target tone to be suppressed, generated during an inside air introduction mode (Para. 38, “Due to the geometry of the air recirculation flaps 6 and constructive measures, such as the Helmholtz resonator 19 and the use of sound-absorbing material 22 on the surface of the air recirculation flaps 6, the passage of sound through the air recirculation inlet opening 5 can be essential in the open or fully open position of the air recirculation flaps 6 can be reduced, so that significantly less noise from the blower 2 can be perceived in the recirculation mode in the interior of a motor vehicle”), 
the first perforated panel has a porosity based on a frequency of the target tone to be suppressed, and 
during the inside air introduction mode, air from inside the passenger compartment is introduced to the inside/outside air switching box (Para. 38, “Due to the geometry of the air recirculation flaps 6 and constructive measures, such as the Helmholtz resonator 19 and the use of sound-absorbing material 22 on the surface of the air recirculation flaps 6, the passage of sound through the air recirculation inlet opening 5 can be essential in the open or fully open position of the air recirculation flaps 6 can be reduced, so that significantly less noise from the blower 2 can be perceived in the recirculation mode in the interior of a motor vehicle”).
Behr does not explicitly state that the first plurality of ribs and the first perforated panel are designed so as to suppress a target tone, or that the first perforated panel has a porosity (also called a perforation ratio) based on a frequency of the target tone to be suppressed. 
However, Behr does clearly disclose that the first plurality of ribs and the first perforated panel are designed so as to form a Helmholtz resonator to act as a muffler.  It is well-known that such an arrangement is inherently designed so as to suppress a target tone (or series of target tones), and that such a design is at least in part based on the porosity (or perforation ratio) of the perforated panel.  See, for support, Bravo: pg. 789, “Typical MPP absorbers (MPPAs) are composed of a panel with sub-millimetric holes backed by a cavity. The physical parameters defining the acoustic properties of the screen are the thickness, the size of the perforation, and the perforation ratio (or porosity). They determine the flow resistivity and reactance when using an equivalent fluid model following the Johnson–Allard approach with an equivalent tortuosity. It has been shown theoretically that the parameter that determines the maximum of absorption and the performance frequency range of the panel is the panel perforation rate to thickness ratio. After the configuration parameters have been selected, the backing cavity depth has to be chosen to build the Helmholtz-type resonance”, emphasis added. 
It would have been obvious to one skilled in the art at the time of the invention to include the arrangement of a perforated panel that is coupled to each of a plurality of ribs, which are provided on a surface of a door by combining prior art elements according to known methods to yield predictable results as taught by Behr into the teachings of Kuwayama because it does no more than yield predictable results of improving the noise absorption characteristics of the air switching door, thereby improving the overall experience of the end user, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 2, Kuwayama in view of Behr teaches the blower unit according to claim 1 wherein the first plurality of ribs includes a first rib, a second rib, and a third rib (Kuwayama:  see Fig. 4, there are at least three ribs).

Claims 3-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (U.S. Patent No. 6386966) in view of Behr (DE202010016053, copy and machine translation previously provided and referenced herein) as applied to claim 2 above, and further in view of Thawani et al. (U.S. Patent No. 5521340).
Regarding claim 3, Kuwayama in view of Behr teaches the blower unit according to claim 2 wherein: 
the first rib is positioned at a first distance from the second rib (Kuwayama:  see Fig. 4); 
the second rib is positioned at a second distance from the third rib (Kuwayama:  see Fig. 4); 
the second rib is positioned between the first rib and the third rib (Kuwayama:  see Fig. 4). 
Kuwayama in view of Behr do not explicitly disclose the first distance and the second distance are different distances. 
However, Thawani (Fig. 2-4) teaches a muffler for an air conditioning system of an automotive vehicle (Col. 1, ll. 8-12, “present invention relates to a tube muffler for air conditioning system of an automotive vehicle…”) wherein a first distance (distance L.sub.2) and a second distance (distance L.sub.1) between ribs (attenuating zones 24) are different distances (see Fig. 2-3, Col. 3, ll. 10-18, “As can also be seen in FIGS. 2 and 3, the distances between each of the attenuating zones are unequal. For example, the distance L.sub.1 is smaller than the distance L.sub.2”). 
 10-18; Fig. 3).
It would have been obvious to one skilled in the art at the time of the invention to include the different distances between the ribs by combining prior art elements according to known methods to yield predictable results or by use of a known technique to improve similar devices in the same way as taught by Thawani into the teachings of Kuwayama in view of Behr because it does no more than yield predictable results of providing a means to attenuate a variety of different frequencies simultaneously (Thawani:  Col. 3 ll. 13-18, “By providing a hose muffler assembly wherein the distances between the attenuating zones 24 are unequal, a variety of different frequencies can be attenuated with a single member, without the need for trial and error determination of a single size expansion chamber as was done in the prior art”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 4, Kuwayama in view of Behr and Thawani teaches the blower unit according to claim 3 wherein the first distance is greater than the second distance (Thawani:  see Fig. 2-3, Col. 3, ll. 10-18, “As can also be seen in FIGS. 2 and 3, the distances between each of the attenuating zones are unequal. For example, the distance L.sub.1 is smaller than the distance L.sub.2”, wherein distance L.sub.2 is identified as the first distance and distance L.sub.1 is identified as the second distance).

Regarding claim 5, Kuwayama in view of Behr and Thawani teaches the blower unit according to claim 4 wherein the first distance and the second distance are based on a frequency of a target tone to be suppressed (Thawani:  Col. 3 ll. 13-18, “By providing a hose muffler assembly wherein the distances between the attenuating zones 24 are unequal, a variety of different frequencies can be attenuated with a single member, without the need for trial and error determination of a single size expansion chamber as was done in the prior art”).

Regarding claim 6, Kuwayama in view of Behr and Thawani teaches the blower unit according to claim 5 wherein: 
each of the first plurality of ribs includes a top end (Kuwayama:  see Fig. 4, end towards the inside air introduction port 11; Behr:  see Fig. 3, end towards the circular arc 16) and a bottom end (Kuwayama:  see Fig. 4, end towards the base plate 14e; Behr:  see Fig. 3, end towards the air recirculation flap 6); 
the top end is opposite the bottom end (Kuwayama:  see Fig. 4; Behr:  see Fig. 3); 
the top end is located further from the switching door than the bottom end (Kuwayama:  see Fig. 4; Behr:  see Fig. 3); and 
the first perforated panel (Behr:  circular arc 16) is coupled to the top end of each of the first plurality of ribs (Behr:  see Fig. 3).

Regarding claim 8, Kuwayama in view of Behr and Thawani teaches the blower unit according to claim 3 wherein the first perforated panel extends an entire length of the switching door (Behr:  see Fig. 3; since the perforated panel of Behr extends an entire length of the door of Behr, when incorporated into Kuwayama, it would extend an entire length of the switching door).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (U.S. Patent No. 6386966) in view of Behr (DE202010016053, copy and machine translation previously provided and referenced herein) as applied to claim 1 above, and further in view of Hakuta et al. (Published U.S. Patent Application No. 20190186127).
Regarding claim 7, Kuwayama in view of Behr teaches the blower unit according to claim 1 wherein the first perforated panel is a micro perforated panel (Behr:  Pg. 4, “the at least one air recirculation flap is provided with a Helmholtz resonator and/ or the at least one air recirculation flap consists on the outside at least partially, in particular completely, of a sound-absorbing material, for. B. foam, nonwoven fabric, foamed material, microperforated or microporous material, especially plastic”). 
Kuwayama in view of Behr is silent regarding the first perforated panel being a micro perforated panel with a porosity of three percent to ten percent.
However, Hakuta (Fig. 26-27) teaches a soundproof cell (soundproof cell 40c) formed by a micro perforated panel (micro perforated plate 50) with a porosity of three percent to ten percent (Para. 249, “from the viewpoints of sound absorbing performance, air permeability, and the like, the average opening ratio of the through-hole 52 is preferably 2% or more and 15% or less, more preferably 3% or more, and even more preferably 5% or more”, emphasis added to show that the claimed range is anticipated). 
It would have been obvious to one skilled in the art at the time of the invention to include the porosity within the range disclosed by combining prior art elements according to known methods to yield predictable results or by applying a known technique to a known product ready for improvement to yield predictable results as taught by Hakuta into the teachings of Kuwayama in view of Behr because it does no more than yield predictable results of ensuring an optimized sound absorbing performance (Hakuta:  Para. 249, “from the viewpoints of sound absorbing performance, air permeability, and the like, the average opening ratio of the through-hole 52 is preferably”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (U.S. Patent No. 6386966) in view of Behr (DE202010016053, copy and machine translation previously provided and referenced herein) and Hakuta et al. (Published U.S. Patent Application No. 20190186127) as applied to claim 7 above, and further in view of Sawada (JPH 09300943).
Regarding claim 9, Kuwayama in view of Behr and Hakuta teaches the blower unit according to claim 7, wherein during the outside air introduction mode, air from outside the passenger compartment is introduced to the inside/outside air switching box (Kuwayama:  Col. 2 ll. 63-65, “outside air introduction port 13 for introducing outside air (i.e., air outside the passenger compartment)”). 
Kuwayama in view of Behr and Hakuta are silent regarding a second plurality of ribs provided on an outer surface of the switching door. 
However, Sawada (Fig. 1-4) teaches a door disposed in a HVAC system of a vehicle (see Fig. 1), comprising
a first plurality of ribs provided on an inner surface of the switching door (see Annotated Fig. 1, elements 11 on right side of door 58); 
a second plurality of ribs provided on an outer surface of the switching door (see Annotated Fig. 1, elements 11 on left side of door 58); and 
the second plurality of ribs and the second perforated panel reduce noise (Para. 9 discloses that the uneven shape 11 is used to form a three-dimensional vortex V2 which suppresses the “generation of the aeolian sound”), 
the second plurality of ribs includes a fourth rib, a fifth rib, and a sixth rib (see Annotated Fig. 1), 
the fourth rib is positioned at a third distance from the fifth rib (see Annotated Fig. 1), 
the fifth rib is positioned at a fourth distance from the sixth rib (see Annotated Fig. 1), 
the fifth rib is positioned between the fourth rib and the sixth rib (see Annotated Fig. 1), and 
the third distance and the fourth distance are different distances (see Annotated Fig. 1).
It would have been obvious to one skilled in the art at the time of the invention to include the second plurality of ribs on the outside of the switching door as described by the claim by combining prior art elements according to known methods to yield predictable results as taught by Sawada into the teachings of Kuwayama because it does no more than yield predictable results of ensuring that the sound is sufficiently dampened for the user, regardless of the presented side of the door, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Additionally, as discussed in the rejection of claim 1, Behr (Fig. 1, 3, 5) teaches a second perforated panel that is coupled to each of the second plurality of ribs (circular arc 16 with resonator openings 21), wherein the second perforated panel reduces noise (Para. 35, “air flaps 6 in the first exemplary embodiment according to FIGS. 1 and 3 include three resonator spaces 20. Resonator openings 21 are provided on the walls of the air recirculation flap 6 on the resonator spaces 20, so that the air recirculation flaps 6 thereby form a Helmholtz resonator 19 and the sound impinging on the air recirculation flaps 6 can be adsorbed to a substantially higher degree due to the Helmholtz resonator 19. There is thus an additional attenuation of the sound due to the Helmholtz resonator 19”). 
It would have been obvious to one skilled in the art at the time of the invention to include the arrangement of a perforated panel that is coupled to each of a plurality of ribs, which are provided on a surface of a door by combining prior art elements according to known methods to yield predictable results as taught by Behr into the teachings of Kuwayama because it does no more than yield predictable results of improving the noise absorption characteristics of the air switching door, thereby improving the overall experience of the end user, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.


    PNG
    media_image1.png
    473
    633
    media_image1.png
    Greyscale

Annotated Figure 1:  Sawada, Fig. 1

Regarding claim 10, Kuwayama in view of Behr, Hakuta, and Sawada teaches the blower unit according to claim 9 wherein: 
the first plurality of ribs protrudes from the inner surface of the switching door toward an inner side of the inside/outside air switching box during the inside air introduction mode (Kuwayama:  see Fig. 4); 
top ends of each of the first plurality of ribs are disposed along a main flow of air from the inside air introduction port during the inside air introduction mode (Kuwayama:  Col. 8 ll. 5-10, “the connection line A is set along the main flow B of the inside air from the first inside air introduction port 11 to be approximately parallel to the main flow B. Further, heights of the plural ribs 14d are set so that top ends of the ribs 14d are positioned approximately on the connection line A”); and 
the top ends of each of the first plurality of ribs are positioned on a line that is approximately parallel to the main flow of air flowing from the inside air introduction port during the inside air introduction mode (Kuwayama:  Col. 8 ll. 5-10, “the connection line A is set along the main flow B of the inside air from the first inside air introduction port 11 to be approximately parallel to the main flow B. Further, heights of the plural ribs 14d are set so that top ends of the ribs 14d are positioned approximately on the connection line A”).

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (U.S. Patent No. 6386966) in view of Behr (DE202010016053, copy and machine translation previously provided and referenced herein) and Thawani et al. (U.S. Patent No. 5521340), with support from Bravo et al. (NPL: “Vibroacoustic properties of thin micro-perforated panel absorbers”, copy provided, Published Online: 8 August 2012, URL: https://asa.scitation.org/doi/10.1121/1.4733555).
Regarding claim 11, Kuwayama (Fig. 1, 4) teaches a blower unit for a heating, ventilation, and air conditioner system (HVAC) of a vehicle (Title, “Blower unit with noise-reducing structure for vehicle air conditioner”), comprising: 
an inside/outside air switching box (inside/outside air switching box (case) 10) having an inside air introduction port through which air from inside a passenger compartment is introduced to the inside/outside air switching box (first inside air introduction port 11), and an outside air introduction port through which air from outside the passenger compartment is introduced to the inside/outside air switching box (outside air introduction port 13); 
a switching door disposed in the inside/outside air switching box configured to selectively open and close the inside air introduction port and the outside air introduction port (inside/outside air switching door 14); 
a fan (blower fan 24) disposed at a downstream air side of the inside/outside air switching box (Col. 2 ll. 53-55, “blower unit includes an inside/outside air switching box (case) 10 made of plastics, and a scroll casing 22 adjacently disposed under the inside/outside air switching box 10”) configured to blow air introduced to the inside/outside air switching box from the inside air introduction port and the outside air introduction port into the passenger compartment (Col. 5 ll. 26-30, “air outlet (not shown) of the scroll casing 22 is connected to an air conditioning unit (not shown) of the vehicle air conditioner. The air conditioning unit is for adjusting air state to be blown into the passenger compartment”); and 
a first plurality of ribs provided on an inner surface of the switching door (inside/outside air switching door 14 further includes ribs 14d), wherein: 
the first plurality of ribs includes a first rib, a second rib, and a third rib (see Fig. 4, there are at least three ribs), 
during the inside air introduction mode, air from inside the passenger compartment is introduced to the inside/outside air switching box (Abstract, “an inside/outside air switching door opens an inside air introduction port and closes an outside air introduction port when an inside air introduction mode is set”), 
the first plurality of ribs reduces noise generated during an inside air introduction mode (Col. 6 ll. 16-27, “plural plate-like ribs 14d protruding from the inner surface of the outer peripheral wall part 14a toward the rotation shaft 14b are formed. Therefore, during the inside air introduction mode, noise is irregularly reflected within spaces defined between the outer peripheral wall part 14a and the plural ribs 14d, and within spaces defined between the ribs 14d, an inner surface of the inside/outside air switching box 10 and the supplementary inside air door 15. Accordingly, air-blowing noise generated in the suction port 23 of the blower fan 24 is irregularly reflected in these spaces, and the noise energy is reduced”), and 
the first rib is positioned at a first distance from the second rib (see Fig. 4), 
the second rib is positioned at a second distance from the third rib (see Fig. 4), 
the second rib is positioned between the first rib and the third rib (see Fig. 4), and 
a first panel that is coupled to each of the first plurality of ribs (Col. 7 ll. 25-29, “plate-like elastic seal member 29 made of a packing material such as a porous foaming material is bonded to an entire one-side surface of the inside/outside air switching door 14”, wherein the plate-like elastic seal member 29 is coupled to the inside/outside air switching door 14 to which each of the plate-like ribs 14d are coupled). 
While Fig. 4 of Kuwayama does not show a fan disposed downstream of the inside/outside air switching box, Kuwayama clearly states that Fig. 4 “is a sectional view of an inside/outside air switching box of a blower unit” (Col. 2 ll. 31-32, emphasis added) and further defines “a blower unit” as containing both an inside/outside air switching box (10) and a scroll casing (22), as shown in Fig. 1.  Therefore, it is implicit in Kuwayama’s disclosure that the embodiment disclosed in Fig. 4 is used in combination with the disclosed scroll casing 22 and its blower fan 24. 
Kuwyama is silent regarding the first plurality of ribs reduces noise, including a target tone to be suppressed, generated during the inside air introduction mode; a first perforated panel that is coupled to each of the first plurality of ribs, and the first perforated panel has a porosity based on a frequency of the target tone to be suppressed. 
However, Behr (Fig. 1, 3, 5) teaches a blower unit for a heating, ventilation, and air conditioner system (HVAC) of a vehicle (blower 2 and supply duct 10), comprising: 
an inside/outside air switching box (supply duct 10) having an inside air introduction port through which air from inside a passenger compartment is introduced to the inside/outside air switching box (circulating air inlet opening 5), and an outside air introduction port through which air from outside the passenger compartment is introduced to the inside/outside air switching box (fresh air inlet opening 7); 
a switching door disposed in the inside/outside air switching box configured to selectively open and close the inside air introduction port (Para. 33, “circulating air inlet opening 5 can be opened and closed with three circulating air flaps 6”); 
a fan disposed at a downstream air side of the inside/outside air switching box configured to blow air introduced to the inside/outside air switching box from the inside air introduction port and the outside air introduction port into the passenger compartment (blower 2); 
a first plurality of ribs provided on an inner surface of the switching door (see Fig. 3, ribs are depicted to connect circular arc 16 with leg 23 and form separations between resonator spaces 20), wherein: 
during the inside air introduction mode, air from inside the passenger compartment is introduced to the inside/outside air switching box (Para. 38, “Due to the geometry of the air recirculation flaps 6 and constructive measures, such as the Helmholtz resonator 19 and the use of sound-absorbing material 22 on the surface of the air recirculation flaps 6, the passage of sound through the air recirculation inlet opening 5 can be essential in the open or fully open position of the air recirculation flaps 6 can be reduced, so that significantly less noise from the blower 2 can be perceived in the recirculation mode in the interior of a motor vehicle”), 
the first plurality of ribs reduces noise (Para. 35, “air flaps 6 in the first exemplary embodiment according to FIGS. 1 and 3 include three resonator spaces 20. Resonator openings 21 are provided on the walls of the air recirculation flap 6 on the resonator spaces 20, so that the air recirculation flaps 6 thereby form a Helmholtz resonator 19 and the sound impinging on the air recirculation flaps 6 can be adsorbed to a substantially higher degree due to the Helmholtz resonator 19. There is thus an additional attenuation of the sound due to the Helmholtz resonator 19”), including a target tone to be suppressed, generated during an inside air introduction mode (Para. 38, “Due to the geometry of the air recirculation flaps 6 and constructive measures, such as the Helmholtz resonator 19 and the use of sound-absorbing material 22 on the surface of the air recirculation flaps 6, the passage of sound through the air recirculation inlet opening 5 can be essential in the open or fully open position of the air recirculation flaps 6 can be reduced, so that significantly less noise from the blower 2 can be perceived in the recirculation mode in the interior of a motor vehicle”), 
a first perforated panel that is coupled to each of the first plurality of ribs (circular arc 16 with resonator openings 21), and 
the first perforated panel has a porosity based on a frequency of the target tone to be suppressed. 
Behr does not explicitly state that the first plurality of ribs and the first perforated panel are designed so as to suppress a target tone, or that the first perforated panel has a porosity (also called a perforation ratio) based on a frequency of the target tone to be suppressed. 
However, Behr does clearly disclose that the first plurality of ribs and the first perforated panel are designed so as to form a Helmholtz resonator to act as a muffler.  It is well-known that such an arrangement is inherently designed so as to suppress a target tone (or series of target tones), and that such a design is at least in part based on the porosity (or perforation ratio) of the perforated panel.  See, for support, Bravo: pg. 789, “Typical MPP absorbers (MPPAs) are composed of a panel with sub-millimetric holes backed by a cavity. The physical parameters defining the acoustic properties of the screen are the thickness, the size of the perforation, and the perforation ratio (or porosity). They determine the flow resistivity and reactance when using an equivalent fluid model following the Johnson–Allard approach with an equivalent tortuosity. It has been shown theoretically that the parameter that determines the maximum of absorption and the performance frequency range of the panel is the panel perforation rate to thickness ratio. After the configuration parameters have been selected, the backing cavity depth has to be chosen to build the Helmholtz-type resonance”, emphasis added. 
It would have been obvious to one skilled in the art at the time of the invention to include the arrangement of a perforated panel that is coupled to each of a plurality of ribs, which are provided on a surface of a door by combining prior art elements according to known methods to yield predictable results as taught by Behr into the teachings of Kuwayama because it does no more than yield predictable results of improving the noise absorption characteristics of the air switching door, thereby improving the overall experience of the end user, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Kuwyama is silent regarding the first distance and the second distance are different distances. 
However, Thawani (Fig. 2-4) teaches a muffler for an air conditioning system of an automotive vehicle (Col. 1, ll. 8-12, “present invention relates to a tube muffler for air conditioning system of an automotive vehicle…”) wherein a first distance (distance L.sub.2) and a second distance (distance L.sub.1) between ribs (attenuating zones 24) are different distances (see Fig. 2-3, Col. 3, ll. 10-18, “As can also be seen in FIGS. 2 and 3, the distances between each of the attenuating zones are unequal. For example, the distance L.sub.1 is smaller than the distance L.sub.2”). 
 10-18; Fig. 3).
It would have been obvious to one skilled in the art at the time of the invention to include the different distances between the ribs by combining prior art elements according to known methods to yield predictable results or by use of a known technique to improve similar devices in the same way as taught by Thawani into the teachings of Kuwayama because it does no more than yield predictable results of providing a means to attenuate a variety of different frequencies simultaneously (Thawani:  Col. 3 ll. 13-18, “By providing a hose muffler assembly wherein the distances between the attenuating zones 24 are unequal, a variety of different frequencies can be attenuated with a single member, without the need for trial and error determination of a single size expansion chamber as was done in the prior art”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 12, Kuwayama in view of Behr and Thawani teaches the blower unit according to claim 11 wherein the first distance is greater than the second distance (Thawani:  see Fig. 2-3, Col. 3, ll. 10-18, “As can also be seen in FIGS. 2 and 3, the distances between each of the attenuating zones are unequal. For example, the distance L.sub.1 is smaller than the distance L.sub.2”, wherein distance L.sub.2 is identified as the first distance and distance L.sub.1 is identified as the second distance).

Regarding claim 13, Kuwayama (Fig. 1, 3) teaches a blower unit for a heating, ventilation, and air conditioner system (HVAC) of a vehicle (Title, “Blower unit with noise-reducing structure for vehicle air conditioner”), comprising: 
an inside/outside air switching box (inside/outside air switching box (case) 10) having an inside air introduction port through which air from inside a passenger compartment is introduced to the inside/outside air switching box (first inside air introduction port 11), and an outside air introduction port through which air from outside the passenger compartment is introduced to the inside/outside air switching box (outside air introduction port 13); 
a switching door disposed in the inside/outside air switching box configured to selectively open and close the inside air introduction port and the outside air introduction port (inside/outside air switching door 14); 
a fan (blower fan 24) disposed at a downstream air side of the inside/outside air switching box (Col. 2 ll. 53-55, “blower unit includes an inside/outside air switching box (case) 10 made of plastics, and a scroll casing 22 adjacently disposed under the inside/outside air switching box 10”) configured to blow air introduced to the inside/outside air switching box from the inside air introduction port and the outside air introduction port into the passenger compartment (Col. 5 ll. 26-30, “air outlet (not shown) of the scroll casing 22 is connected to an air conditioning unit (not shown) of the vehicle air conditioner. The air conditioning unit is for adjusting air state to be blown into the passenger compartment”); and 
a first plurality of ribs provided on an inner surface of the switching door (inside/outside air switching door 14 further includes ribs 14d), wherein: 
the first plurality of ribs includes a first rib, a second rib, and a third rib (see Fig. 3, there are at least three ribs), 
during the inside air introduction mode, air from inside the passenger compartment is introduced to the inside/outside air switching box (Abstract, “an inside/outside air switching door opens an inside air introduction port and closes an outside air introduction port when an inside air introduction mode is set”), 
the first plurality of ribs reduces noise generated during an inside air introduction mode (Col. 6 ll. 16-27, “plural plate-like ribs 14d protruding from the inner surface of the outer peripheral wall part 14a toward the rotation shaft 14b are formed. Therefore, during the inside air introduction mode, noise is irregularly reflected within spaces defined between the outer peripheral wall part 14a and the plural ribs 14d, and within spaces defined between the ribs 14d, an inner surface of the inside/outside air switching box 10 and the supplementary inside air door 15. Accordingly, air-blowing noise generated in the suction port 23 of the blower fan 24 is irregularly reflected in these spaces, and the noise energy is reduced”), and 
the first rib is positioned at a first distance from the second rib (see Fig. 3), 
the second rib is positioned at a second distance from the third rib (see Fig. 3), 
the second rib is positioned between the first rib and the third rib (see Fig. 3), and 
a first panel that is coupled to each of the first plurality of ribs (outer peripheral wall part 14a); 
wherein the switching door has a circular arc shape (see Fig. 3). 
While Fig. 3 of Kuwayama does not show a fan disposed downstream of the inside/outside air switching box, Kuwayama clearly states that Fig. 3 “is a sectional view of an inside/outside air switching box of a blower unit” (Col. 2 ll. 27-28, emphasis added) and further defines “a blower unit” as containing both an inside/outside air switching box (10) and a scroll casing (22), as shown in Fig. 1.  Therefore, it is implicit in Kuwayama’s disclosure that the embodiment disclosed in Fig. 3 is used in combination with the disclosed scroll casing 22 and its blower fan 24. 
Kuwyama is silent regarding the first plurality of ribs reduces noise, including a target tone to be suppressed, generated during the inside air introduction mode; a first perforated panel that is coupled to each of the first plurality of ribs, and the first perforated panel has a porosity based on a frequency of the target tone to be suppressed. 
However, Behr (Fig. 1, 3, 5) teaches a blower unit for a heating, ventilation, and air conditioner system (HVAC) of a vehicle (blower 2 and supply duct 10), comprising: 
an inside/outside air switching box (supply duct 10) having an inside air introduction port through which air from inside a passenger compartment is introduced to the inside/outside air switching box (circulating air inlet opening 5), and an outside air introduction port through which air from outside the passenger compartment is introduced to the inside/outside air switching box (fresh air inlet opening 7); 
a switching door disposed in the inside/outside air switching box configured to selectively open and close the inside air introduction port (Para. 33, “circulating air inlet opening 5 can be opened and closed with three circulating air flaps 6”); 
a fan disposed at a downstream air side of the inside/outside air switching box configured to blow air introduced to the inside/outside air switching box from the inside air introduction port and the outside air introduction port into the passenger compartment (blower 2); 
a first plurality of ribs provided on an inner surface of the switching door (see Fig. 3, ribs are depicted to connect circular arc 16 with leg 23 and form separations between resonator spaces 20), wherein: 
during the inside air introduction mode, air from inside the passenger compartment is introduced to the inside/outside air switching box (Para. 38, “Due to the geometry of the air recirculation flaps 6 and constructive measures, such as the Helmholtz resonator 19 and the use of sound-absorbing material 22 on the surface of the air recirculation flaps 6, the passage of sound through the air recirculation inlet opening 5 can be essential in the open or fully open position of the air recirculation flaps 6 can be reduced, so that significantly less noise from the blower 2 can be perceived in the recirculation mode in the interior of a motor vehicle”), 
the first plurality of ribs reduces noise (Para. 35, “air flaps 6 in the first exemplary embodiment according to FIGS. 1 and 3 include three resonator spaces 20. Resonator openings 21 are provided on the walls of the air recirculation flap 6 on the resonator spaces 20, so that the air recirculation flaps 6 thereby form a Helmholtz resonator 19 and the sound impinging on the air recirculation flaps 6 can be adsorbed to a substantially higher degree due to the Helmholtz resonator 19. There is thus an additional attenuation of the sound due to the Helmholtz resonator 19”), including a target tone to be suppressed, generated during an inside air introduction mode (Para. 38, “Due to the geometry of the air recirculation flaps 6 and constructive measures, such as the Helmholtz resonator 19 and the use of sound-absorbing material 22 on the surface of the air recirculation flaps 6, the passage of sound through the air recirculation inlet opening 5 can be essential in the open or fully open position of the air recirculation flaps 6 can be reduced, so that significantly less noise from the blower 2 can be perceived in the recirculation mode in the interior of a motor vehicle”), 
a first perforated panel that is coupled to each of the first plurality of ribs (circular arc 16 with resonator openings 21), and 
the first perforated panel has a porosity based on a frequency of the target tone to be suppressed; 
wherein the first perforated panel is connected between a first end of the switching door and a second end of the switching door (see Fig. 3, the circular arc 16 with resonator openings 21 is connected to a first and second end of the circulating air flap 6). 
Behr does not explicitly state that the first plurality of ribs and the first perforated panel are designed so as to suppress a target tone, or that the first perforated panel has a porosity (also called a perforation ratio) based on a frequency of the target tone to be suppressed. 
However, Behr does clearly disclose that the first plurality of ribs and the first perforated panel are designed so as to form a Helmholtz resonator to act as a muffler.  It is well-known that such an arrangement is inherently designed so as to suppress a target tone (or series of target tones), and that such a design is at least in part based on the porosity (or perforation ratio) of the perforated panel.  See, for support, Bravo: pg. 789, “Typical MPP absorbers (MPPAs) are composed of a panel with sub-millimetric holes backed by a cavity. The physical parameters defining the acoustic properties of the screen are the thickness, the size of the perforation, and the perforation ratio (or porosity). They determine the flow resistivity and reactance when using an equivalent fluid model following the Johnson–Allard approach with an equivalent tortuosity. It has been shown theoretically that the parameter that determines the maximum of absorption and the performance frequency range of the panel is the panel perforation rate to thickness ratio. After the configuration parameters have been selected, the backing cavity depth has to be chosen to build the Helmholtz-type resonance”, emphasis added. 
It would have been obvious to one skilled in the art at the time of the invention to include the arrangement of a perforated panel that is coupled to each of a plurality of ribs, which are provided on a surface of a door by combining prior art elements according to known methods to yield predictable results as taught by Behr into the teachings of Kuwayama because it does no more than yield predictable results of improving the noise absorption characteristics of the air switching door, thereby improving the overall experience of the end user, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Kuwyama is silent regarding the first distance and the second distance are different distances. 
However, Thawani (Fig. 2-4) teaches a muffler for an air conditioning system of an automotive vehicle (Col. 1, ll. 8-12, “present invention relates to a tube muffler for air conditioning system of an automotive vehicle…”) wherein a first distance (distance L.sub.2) and a second distance (distance L.sub.1) between ribs (attenuating zones 24) are different distances (see Fig. 2-3, Col. 3, ll. 10-18, “As can also be seen in FIGS. 2 and 3, the distances between each of the attenuating zones are unequal. For example, the distance L.sub.1 is smaller than the distance L.sub.2”), wherein the first distance is greater than the second distance (see Fig. 2-3, Col. 3, ll. 10-18, “As can also be seen in FIGS. 2 and 3, the distances between each of the attenuating zones are unequal. For example, the distance L.sub.1 is smaller than the distance L.sub.2”, wherein distance L.sub.2 is identified as the first distance and distance L.sub.1 is identified as the second distance). 
 10-18; Fig. 3).
It would have been obvious to one skilled in the art at the time of the invention to include the different distances between the ribs by combining prior art elements according to known methods to yield predictable results or by use of a known technique to improve similar devices in the same way as taught by Thawani into the teachings of Kuwayama because it does no more than yield predictable results of providing a means to attenuate a variety of different frequencies simultaneously (Thawani:  Col. 3 ll. 13-18, “By providing a hose muffler assembly wherein the distances between the attenuating zones 24 are unequal, a variety of different frequencies can be attenuated with a single member, without the need for trial and error determination of a single size expansion chamber as was done in the prior art”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
The Examiner notes that, in the rejection of claim 13, a different embodiment of Kuwayama is relied upon.  Therefore, the entirety of claims 11 and 12, from which claim 13 depend, are likewise incorporated into the rejection of claim 13. 

Regarding claim 14, Kuwayama in view of Behr and Thawani teaches the blower unit according to claim 12 wherein the first distance and the second distance are based on a frequency of a target tone to be suppressed (Thawani:  Col. 3 ll. 13-18, “By providing a hose muffler assembly wherein the distances between the attenuating zones 24 are unequal, a variety of different frequencies can be attenuated with a single member, without the need for trial and error determination of a single size expansion chamber as was done in the prior art”).

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (U.S. Patent No. 6386966) in view of Behr (DE202010016053, copy and machine translation previously provided and referenced herein) and Thawani et al. (U.S. Patent No. 5521340) as applied to claim 14 above, and further in view of Sawada (JPH 09300943).
Regarding claim 15, Kuwayama in view of Behr and Thawani teaches the blower unit according to claim 14 wherein during the outside air introduction mode, air from outside the passenger compartment is introduced to the inside/outside air switching box (Kuwayama:  Col. 2 ll. 63-65, “outside air introduction port 13 for introducing outside air (i.e., air outside the passenger compartment)”).
Kuwayama in view of Behr and Thawani are silent regarding the unit further comprising a second plurality of ribs provided on an outer surface of the switching door that reduces noise generated during an outside air introduction mode. 
However, Sawada (Fig. 1-4) teaches a door disposed in a HVAC system of a vehicle (see Fig. 1), comprising a first plurality of ribs provided on an inner surface of the switching door (see Annotated Fig. 1, elements 11 on right side of door 58); and a second plurality of ribs provided on an outer surface of the switching door (see Annotated Fig. 1, elements 11 on left side of door 58) that reduces noise (Para. 9 discloses that the uneven shape 11 is used to form a three-dimensional vortex V2 which suppresses the “generation of the aeolian sound”). 
It would have been obvious to one skilled in the art at the time of the invention to include the second plurality of ribs on the outside of the switching door as described by the claim by combining prior art elements according to known methods to yield predictable results as taught by Sawada into the teachings of Kuwayama because it does no more than yield predictable results of ensuring that the sound is sufficiently dampened for the user, regardless of the presented side of the door, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 16, Kuwayama in view of Behr, Thawani, and Sawada teaches the blower unit according to claim 15 wherein: 
the second plurality of ribs includes a fourth rib, a fifth rib, and a sixth rib (see Annotated Fig. 1), 
the fourth rib is positioned at a third distance from the fifth rib (see Annotated Fig. 1), 
the fifth rib is positioned at a fourth distance from the sixth rib (see Annotated Fig. 1), 
the fifth rib is positioned between the fourth rib and the sixth rib (see Annotated Fig. 1), and 
the third distance and the fourth distance are different distances (see Annotated Fig. 1).

Regarding claim 17, Kuwayama in view of Behr, Thawani, and Sawada teaches the blower unit according to claim 16 further comprising: a second perforated panel that is coupled to each of the second plurality of ribs and reduces noise generated during the outside air introduction mode (Behr:  see Fig. 3, each individual plurality of ribs is coupled to its own individual circular arc 16 with resonator openings 21, meaning the combination of references would teach a second perforated panel to be coupled to the second plurality of ribs).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blower unit disclosed by Kuwayama, Thawani, and Sawada by including an arrangement of a perforated panel that is coupled to each of the first and second plurality of ribs, which are provided on a surface of a door, and reduces noise generated, as taught by Behr. One of ordinary skill in the art would have been motivated to make this modification in order to form a Helmholtz resonator such that the sound impinging on the switching door can be absorbed to a substantially higher degree (Behr:  see Para. 35).  By forming a Helmholtz resonator with a perforated panel coupled to the ribs on both sides/surfaces of the switching door, sound can potentially be reduced in any configuration of the switching door.

Regarding claim 18, Kuwayama in view of Behr, Thawani, and Sawada teaches the blower unit according to claim 17 wherein a height of each of the first plurality of ribs is equal to a height of each of the second plurality of ribs (Sawada:  see Fig. 1, there is no difference in height between the elements 11 on either side of the door 58, meaning the first plurality of elements 11 are the same height as the second plurality of elements 11).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blower unit disclosed by Kuwayama, Thawani, Sawada, and Behr by including a height of each of a plurality of ribs on an inner surface of a damper is equal to a height of each of a plurality of ribs on an outer surface of the damper, as taught by Sawada. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that the ribs extend the same distance and take up the same amount of space on either side of the switching door such as to not interfere with any other objects and to assume the same sound attenuating properties.  Additionally, making this modification could provide for ease of manufacturing.  It should also be noted that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Thus, making this modification would have been obvious for one of ordinary skill in the art to try because it constitutes choosing from a finite number of identified, predictable solutions (i.e., a height of each of the first plurality of ribs being equal to a height of each of the second plurality of ribs versus a height of each of the first plurality of ribs being different than a height of each of the second plurality of ribs), with a reasonable expectation of success (i.e., allowing the switching door to function properly while attenuating sound).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 19, Kuwayama in view of Behr, Thawani, and Sawada teaches the blower unit according to claim 17 wherein: 
the first perforated panel extends from the first rib to the third rib (Behr:  see Fig. 3, the circular arc 16 with resonator openings 21 extends the entire length of the air flap 6; when taken in combination with the teachings of Kuwayama and Sawada, this would result in the first perforated panel extending from the first rib to the third rib at least); and 
the second perforated panel extends from the fourth rib to the sixth rib (Behr:  see Fig. 3, the circular arc 16 with resonator openings 21 extends the entire length of the air flap 6; when taken in combination with the teachings of Kuwayama and Sawada, this would result in the second perforated panel extending from the fourth rib to the sixth rib at least).

Regarding claim 20, Kuwayama in view of Behr, Thawani, and Sawada teaches the blower unit according to claim 17 wherein: 
top ends of each of the first plurality of ribs are disposed along a main flow of air from the inside air introduction port during the inside air introduction mode (Kuwayama:  Col. 8 ll. 5-10, “the connection line A is set along the main flow B of the inside air from the first inside air introduction port 11 to be approximately parallel to the main flow B. Further, heights of the plural ribs 14d are set so that top ends of the ribs 14d are positioned approximately on the connection line A”); and 
the top ends of each of the first plurality of ribs are positioned on a line that is approximately parallel to the main flow of air flowing from the inside air introduction port during the inside air introduction mode (Kuwayama:  Col. 8 ll. 5-10, “the connection line A is set along the main flow B of the inside air from the first inside air introduction port 11 to be approximately parallel to the main flow B. Further, heights of the plural ribs 14d are set so that top ends of the ribs 14d are positioned approximately on the connection line A”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762